People v Syphrett (2019 NY Slip Op 01536)





People v Syphrett


2019 NY Slip Op 01536


Decided on March 5, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 5, 2019

Sweeny, J.P., Renwick, Gische, Kahn, Kern, JJ.


8596 4696/14

[*1]The People of the State of New York, Respondent,
vKevin Syphrett, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Allen Fallek of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Noreen M. Stackhouse of counsel), for respondent.

Judgment, Supreme Court, New York County (James M. Burke, J.), rendered July 1, 2015, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree, and sentencing him to a term of six months, unanimously affirmed.
The court properly denied defendant's motion to controvert a search warrant that led to the recovery of drugs from defendant's apartment. Probable cause was established by information provided by a previously reliable confidential informant, who made two controlled buys that were reasonably close in time to
the warrant application (see e.g. People v Jaen, 140 AD3d 594 [1st Dept 2016], lv denied 28 NY3d 931 [2016]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 5, 2019
CLERK